Hammond, J.
Whether the promise was made by the defendant and whether it was a joint or several promise were upon the evidence clearly questions of fact for the jury. If the liability was several, each promisee must sue alone; and a recovery by one on the promise made to him would be no bar to an action by the other on the promise made to this other. All the requests were therefore rightly refused. The exception to the admission of the record is not argued, and in view of its untenable nature we consider it waived.
The exceptions are frivolous and are overruled with double costs, and interest at the rate of twelve per cent a year upon the *498amount of damage as found by the jury from the time the exceptions were allowed; and it is

So ordered.